Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 1 of 23 PageID #:20454




                 UNITED STATES DISTRICT COURT
          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                        )
UNITED STATES SECURITIES                )
AND EXCHANGE COMMISSION,                )
                                        )
                  Plaintiff,            )       Civil Action No. 18-cv-5587
                                        )
v.                                      )       Hon. John Z. Lee
                                        )
EQUITYBUILD, INC., EQUITYBUILD          )       Magistrate Judge Young B. Kim
FINANCE, LLC, JEROME H. COHEN, and      )
SHAUN D. COHEN,                         )
                                        )
                  Defendants.           )
                                        )

  RECEIVER’S MOTION FOR APPROVAL TO PAY CERTAIN PREVIOUSLY
APPROVED FEES AND COSTS AND FOR INTERIM PAYMENT OF CONTINUING
   CLAIMS PROCESS FEES AND COSTS PURSUANT TO RECEIVER’S LIEN




                                            Michael Rachlis
                                            Jodi Rosen Wine
                                            Rachlis Duff & Peel, LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, IL 60605
                                            Phone (312) 733-3950; Fax (312) 733-3952
                                            mrachlis@rdaplaw.net
                                            jwine@rdaplaw.net

                                            Counsel for Receiver Kevin B. Duff
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 2 of 23 PageID #:20455




        The Court’s Receiver, Kevin B. Duff, moves and respectfully requests the Court’s approval

to pay certain previously approved fees and expenses, as well as certain continuing fees and

expenses incurred in connection with the Court’s claims process, out of the proceeds of the sales

of real estate properties in the Estate. In particular, the Receiver requests that the Court approve

payment of previously approved receivership fees and expenses associated with (1) the

preservation, management, and sale of the assets, and (2) the Receiver’s efforts developing the

process by which the priority of disputed claims will be determined. Additionally, going forward,

the Receiver requests that the Court approve payment of certain fees and expenses incurred in

connection with the claims process for each group (or tranche) of properties that are before the

Court for claims review and determination, as described below. Allowing payment for such

previously-approved fees and expenses, as well as for certain ongoing fees and expenses in

connection with the claims process in this action, is essential for the Receiver and his retained

professionals to continue providing services for the benefit of the claimants in the claims process.

   I.      Background

        Throughout this litigation, in approving the Receiver’s fee petitions, the Court has

consistently found that “the receiver’s efforts have benefitted and will continue to benefit the

Receivership Estate.” (E.g., Dkt. No. 824, at 3) Examples of the Receiver’s work that benefitted

the Estate and its claimant-creditors include:

        Preservation and Management of the Real Estate Assets. The Court has repeatedly found

“a significant need for the Receivership Assets to be managed by a neutral party until an orderly

claims process is concluded.” (E.g., id.) Since August 2018, the Receiver and his retained

professionals have managed the 116 real estate assets of the Estate to maintain and preserve the

properties for the benefit of the claimants and ensure safe and adequate housing for the tenants

(including many in governmental housing programs). Those efforts have included, for example,
                                                 1
    Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 3 of 23 PageID #:20456




establishing control of the properties, working with the property managers, analyzing the physical

state and financial condition of the assets, repairing and improving the properties to ensure their

safety, responding to litigation and third-party claims, paying real estate taxes, limiting and

approving expenses and otherwise managing the property’s finances, obtaining, managing, and

renewing insurance coverage, preparing and sharing financial reports with various lenders and

others, communicating with City officials, mitigating criminal activity, improving security,

abating dangerous conditions and nuisances, and addressing various issues with respect to tenants.

The details of these extensive efforts are reflected in the Receiver’s fee applications and in

approximately 1,824 pages of invoices submitted by the Receiver (largely included in the billing

categories of “Asset Disposition” and “Business Operations”), as well as the various status reports

and other pleadings that have been submitted in this action. 1

        Disposition of the Estate’s Real Estate Assets. To maximize the Estate’s real estate assets

for distribution to the claimants and eliminate the costs and risks from holding the properties

pending determination of claimants’ interests in those real estate assets, the Receiver has followed

the liquidation plan filed with the Court on November 26, 2018 (Docket No. 166). Consistent with

that plan, the Receiver has obtained and will continue to seek Court approval of both the process

for the sale and the contract for the sale of each of the real estate assets of the Estate. 2

        The Receiver has worked efficiently to maximize funds from the sales of these real estate

assets for eventual distribution to claimants. 3 The Receiver’s efforts have included seeking and

obtaining Court approval for the marketing and selling of the properties, working with real estate

professionals, negotiating with purchasers, preparing and executing agreements and other sale


1
  See, e.g., Dkt. Nos. 411, 487, 569, 576, 608, 626, 755, 778, 885, 945.
2
  See, e.g., Dkt. Nos. 164, 346, 378, 352, 382, 545, 571, 616, 633, 635, 680, 681, 682, 683, 715, 717, 789,
802, 825, 825, 841, 842, 910.
3
  See, e.g., Dkt. Nos. 757 (at 2-10, 12, 17-22), 790, 791, 798; see also Dkt. Nos. 749, 790, 809.
                                                    2
    Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 4 of 23 PageID #:20457




documents, preparing closing documents, coordinating with property managers, buyers’ counsel,

title companies, tenants, municipalities, banks, and various others, communicating with lenders

and other interested parties, and sundry related activities. 4 To date, the Receiver has sold 67

properties, resulting in $50,604,827.05 aggregate net proceeds deposited in separate accounts. The

Receiver expects the remaining property sales to raise more than $15,000,000 in additional net

sales proceeds. In approving fees for these activities, the Court has found them to be beneficial.

        Implementation of the Claims Process. Consistent with the goal of distributing the

liquidated assets to claimants, and pursuant to the Court’s instructions, the Receiver has worked

diligently to implement a claims process that benefits all claimants by bringing all interested

parties before the Court and providing them a full and fair opportunity to assert their claims. 5 An

orderly claims process is essential to identify the claimants, the amount and nature of their claims,

and the issues that require resolution as a precursor to making distributions to the appropriate

claimants. This is particularly true in this action where the defendants’ fraud created purposeful

confusion and obfuscation with respect to the real estate assets, their valuation, and the secured or

unsecured nature of many claimants’ interests. As the Court has recognized, an orderly claims

process which will benefit all stakeholders is essential to this action. (E.g., Dkt. No. 824, at 3)

        In that regard, the Receiver designed and implemented a Court-approved process to gather

all claims. (See Dkt. Nos. 241, 349) The Receiver organized the claims information, retained and

worked with vendors, and provided information to the Court and claimants. 6 The Receiver also



4
  The details of these efforts are reflected in the Receiver’s fee applications and submitted invoices (largely
included in the “Asset Disposition” billing category), as well as the various status reports and other
pleadings that have been submitted in this action. See, e.g., Dkt. Nos. 130, 228, 230, 325, 327, 329, 524,
579, 583, 603, 618, 645, 690, 712, 749, 809, 902; see also, e.g., note 1 (including invoices submitted with
fee applications with time for Asset Disposition billing category).
5
  See, e.g., Dkt. Nos. 241, 302, 385, 520, 638 (at 24-25), 693, 698, 720, 745, 757, 798, 799, 805, 807, 839.
6
  See, e.g., Dkt. No. 468, 477, 548, 567, 624, 698, 757, 839.
                                                      3
    Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 5 of 23 PageID #:20458




has worked with the Court, counsel for the institutional lender claimants, certain investor

claimants’ counsel, and the SEC to develop and propose a process for addressing claims against

each of the properties. 7      The Receiver developed a process for summary determination of

claimants’ interests in a cost-effective and orderly manner, incorporating fair notice, an

opportunity for discovery, and an opportunity to be heard. (Dkt. No. 638, 4-8) To accomplish

these tasks, the Receiver has also collaborated with counsel for the institutional lenders and for

certain of the investors, and the SEC, in preparing and proposing a document repository, a

protective order, a process for distribution of claim forms and supporting documentation, standard

written discovery, and various joint submissions for the Court. 8 Each of these efforts has been

designed to primarily benefit the lienholders in the various properties.

        In order to keep the Court and the claimants apprised of the progress of the receivership

and the court proceedings, information relating to the claims and claims process, and related

financial information for the properties, the Receiver has prepared and provided quarterly status

reports, periodic claims status reports, and various financial reports. 9 The Receiver has worked

efficiently and effectively to communicate with the institutional lenders, investors, and other

stakeholders, particularly with respect to the Estate’s real estate assets, disposition of assets,

claims, and the claims process.

        Effect of Delays and Objections. Absent a steady stream of institutional lender objections,

the implementation of the Receiver’s liquidation plan, submitted at the outset of this receivership,

would have resulted in the sales of all properties in the Estate more than a year ago. Those


7
  See, e.g., Dkt. Nos. 799, 911, 928.
8
  The details of these efforts are reflected in the Receiver’s fee applications and submitted invoices (largely
included in the “Claims” billing category), as well as the various status reports and other pleadings that
have been submitted in this action. See, e.g., Dkt. Nos. 799, 805, 807, 917, 940, 941; see also, e.g., note 1
supra (including invoices submitted with fee applications with time for Claims billing category).
9
  See, e.g., Dkt. Nos. 107, 258, 348, 467, 468, 477, 548, 567, 624, 698, 749, 757, 839, 930.
                                                      4
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 6 of 23 PageID #:20459




repetitive objections and efforts to stop the Receiver’s sale efforts has caused considerable delays

and expense, with commensurate impacts on liquidity and other concerns. Indeed, the oppositional

efforts have resulted in substantial increases to the fees and costs of the Receiver and his retained

professionals and have prevented more cost-effective efforts to preserve and maintain the

properties and implement a claims process. The Court has accurately noted that “the Receiver and

his legal professionals have devoted significant resources responding to various motions,

objections, and inquiries made by lenders, with these efforts increasing the amount of fees the

Receiver is reasonably entitled to” and the efforts of the Receiver and his legal professionals “have

been delayed in part by time spent responding to various motions and objections made by the

lenders.” (E.g., Dkt. No. 710, at 4)

       Burden on the Receiver and the Retained Professionals. To date, the Receiver and his

retained professionals have devoted more than 15,000 hours toward this receivership. This action

has commanded significant time and resources of the Receiver and the attorneys and staff of his

law firm. In an effort to manage the Estate’s liquidity, the Receiver determined not to pay most

of the approved fees and expenses since the first quarter of 2019. This has posed a significant

hardship for the Receiver and the professionals working with him, with all due respect to the

significant hardship that the Cohens’ scheme has placed on most of the claimants.

       As the Court is aware, and the Receiver has consistently reported, this receivership has

been challenged by a lack of liquidity since its inception. Early on, the Receiver identified certain

estate assets that were expected to provide revenue to compensate the Receiver and his

professionals. However, as this matter continued and evolved, it became apparent that certain

properties previously believed to be unencumbered will need to be addressed during the claims

process. As a result, the Receiver has limited the use of funds from the sale of those properties, as



                                                 5
     Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 7 of 23 PageID #:20460




the Receiver believes it is prudent to maintain some degree of liquidity in the Receivership until

all of its liabilities have been ascertained and covered. Also, the Receiver’s original projections

were based on his ability to liquidate the properties of the Estate by the end of 2019 and complete

a review of claims by mid to late 2020. Without belaboring the point, the litigiousness of this

matter has prevented the realization of these reasonable expectations.

         In order to ensure that the Receiver and his professionals can continue their work, the

outstanding fees and expenses that have been approved but are unpaid must be addressed before

the conclusion of the claims resolution process. The same is true for certain future fees and costs.

Indeed, going forward, the claims process will require substantial additional effort for the benefit

of the claimants, including distributing the claims forms and supporting documentation to

claimants, working with vendors to establish the EquityBuild documents database and with

counsel for claimants to cull the EquityBuild documents to those most likely to be relevant to the

issues before the Court, facilitating implementation of the claims dispute resolution process,

responding to claimant inquiries regarding the claims process, preparing framing reports for each

group of properties, reviewing claimants’ position papers and submitting the same to the Court

(per the joint claims process outline), participating in claims-related discovery, making priority

recommendations to the Court, participating in evidentiary hearings, and developing and proposing

a distribution plan to the Court. All of the foregoing work is fundamental and necessary to an

orderly claims process and will primarily benefit the lienholder claimants. 10 It is essential that the

Receiver and the retained professionals be fairly compensated for this work as the claims process

progresses rather than waiting until the end of the claims process for any compensation.



10
  Notably, as the remaining properties are sold, the fees and expenses relating to the preservation,
management, and disposition of those assets will steadily diminish and then end by the middle of 2021.
This is expected to coincide with ramping up efforts on the claims process.
                                                  6
     Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 8 of 23 PageID #:20461




      II.      Legal Standard

            As the Court has previously noted, “[i]n securities law receiverships, … the awarding of

fees rests in the district judge’s discretion, which will not be disturbed unless he has abused it.”

(E.g., Dkt. No. 824, at 2 (quoting SEC. v. First Secs. Co., 528 F.2d 449, 451 (7th Cir 1976))).

“[T]he court may consider all of the factors involved in a particular receivership in determining an

appropriate fee.” Id. (quoting Gaskill v. Gordon, 27 F.3d 248, 253 (7th Cir. 1994)). “A receiver

appointed by a court who reasonably and diligently discharges his duties is entitled to be fairly

compensated for services rendered and expenses incurred.” SEC v. Byers, 590 F. Supp. 2d 637,

644 (S.D.N.Y. 2008)); Drilling & Exploration Corp. v. Webster, 69 F.2d 416, 418 (9th Cir. 1934)

(same); SEC v. Elliott, 953 F.2d 1560, 1577 (11th Cir. 1992) (same).

            As has been clear from the outset of this action, there has been an essential need for a

neutral party to control, preserve, and manage the real estate assets of the Receivership Estate.

(Dkt. Nos. 1 & 3) The Court has agreed, finding “a significant need for the Receivership Assets

to be managed by a neutral party until an orderly claims process is concluded.” (E.g., Dkt. No.

824, at 3) Once the Court appointed the Receiver, the properties came under the Court’s control. 11

The properties remain under the Court’s control until the Court determines how to properly dispose

of them. Here, the Court has approved the sale of the properties in order to benefit the claimants

who are entitled to their proceeds. The Receiver has served and will continue to serve at the Court’s

pleasure as a neutral fiduciary to oversee the properties and other assets of the Receivership Estate.


11
    See, e.g., Atlantic Trust Co. v. Chapman, 208 U.S. 360, 370 (1908) (“Immediately upon ... appointment
... of the receiver, the property passed into the custody of the law, and thenceforward its administration was
wholly under the control of the court by its officer or creature, the receiver.”); Booth v. Clark, 58 U.S. 322,
331 (1854) (“It is the court itself which has the care of the property in dispute.”); see also, e.g., In re Teknek,
LLC, 343 B.R. 850, 874-75 (Bankr. N.D. Ill. 2006) (“As an officer, agent, and fiduciary of the court, the
Illinois equity receiver is appointed as a court agent to administer property for the benefit of all parties so
that the property might be preserved for the party ultimately entitled thereto in the pending, primary civil
proceeding.”) (citations omitted).
                                                        7
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 9 of 23 PageID #:20462




       The Court has broad discretion to determine the Receiver’s duties and the manner in which

the receivership costs will be paid. Here, the Court has already granted a receiver’s lien on the

properties of the Estate, finding that it is reasonable and appropriate. See Dkt. No. 824, at 5; see

also Gaskill, 27 F.3d at 251 (“the district court has authority to impose a lien on the property in a

receivership to satisfy the receivership expenses” and “in its discretion, determine who shall be

charged with the costs of the receivership”). The Court also has the discretion to allow the

receiver’s lien “to take priority over secured creditors interests in the property when the receiver’s

acts have benefitted the property.” Id. (citing with approval Elliott, 953 F.2d at 1576-77 (same)).

       The law is clear that the Court has the discretion to compensate a receiver to preserve and

liquidate assets while the Court determines who is entitled to their proceeds. See Gaskill v.

Gordon, 27 F.3d at 251 (“As a general rule, the expenses and fees of a receivership are a charge

upon the property administered.”) (citing Atlantic Trust Co. v. Chapman, 208 U.S. 360, 375-76

(1908)); Clark on Receivers, § 673 (3d ed. 1959) (“The costs and expenses of a receivership are

primarily those incurred by the court in performing its duty of preserving the assets of the

defendant so that these assets or their proceeds if sold will be available to meet the valid demands

of the litigants and other creditors of the defendant. The costs and expenses of preserving,

administering and realizing the property or fund must primarily be paid out of the property or

fund.”). “The court in equity may award the receiver fees from property securing a claim if the

receiver’s acts have benefitted that property.” Elliott, 953 F.2d at 1576 (citing Bank of Commerce

& Trust Co. v. Hood, 65 F.2d 218, 283 (5th Cir. 1933); S. Cnty. Sand & Gravel Co., 108 R.I. 239,

274 (1971); In re Loop Hospital Partnership, 50 B.R. 565, 571 (Bankr. N.D. Ill. 1985) (noting that

the court’s equitable powers permit it to grant fees to a bankruptcy trustee); Clark on Receivers, §




                                                  8
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 10 of 23 PageID #:20463




641 (“property which is benefited by the receivership should bear its share of the costs and

expenses of the receivership including receiver’s fees”)). 12

        In determining such a benefit, courts may consider benefits that “take more subtle forms

than a bare increase in monetary value.” Gaskill, 27 F.3d at 251 (quoting Elliott, 953 F.2d at 1577).

Accordingly, “[e]ven though a receiver may not have increased, or prevented a decrease in, the

value of the collateral, if a receiver reasonably and diligently discharges his duties, he is entitled

to compensation.” Id. (quoting Elliott, 953 F. 2d at 1577). And courts also look to the position of

the SEC, which is given “great weight” in determining whether fees should be awarded. First Secs.

Co., 528 F.2d at 451 (citation omitted).

        The Court also may allow payment of fees and expenses during the pendency of a

receivership. “An award of interim fees is appropriate ‘where both the magnitude and the

protracted nature of a case impose economic hardships on professionals rendering services to the

estate.’” SEC v. Capital Cove Bancorp LLC, NO. SACV 15-980, 2016 WL 6078324, at *2 (C.D.

Cal. June 29, 2016) (citing SEC v. Small Bus. Capital Corp., No. 5:12-CV-03237 EJD, 2013 WL

2146605, at *2 (N.D. Cal. May 15, 2013)). “In determining the reasonableness of the fees and

costs requested, the court should consider the “economy of administration, the burden that the

estate may safely be able to bear, the amount of time required, although not necessarily expended,

and the overall value of the services to the estate.” Id. (citing In re Imperial ‘400’ Nat'l, Inc., 432

F.2d 232, 237 (3d Cir. 1970)).


12
   Even the authorities routinely cited by the institutional lenders hold that it is appropriate the Court to
compensate a receiver out of the proceeds of secured property if the receiver has benefited that property,
including by preserving, managing, and selling it. E.g., Dkt. No. 907, at 4-5; see also, e.g., In re Orchid
Island Hotels, Inc., 18 B.R. 926, 934 (Bankr. D. Haw. 1982) (“[W]here the costs of administration actually
benefit the lien interest, these costs will be paid before the secured creditors' claims are satisfied. … This
exception includes the sale of property in which proceeds are chargeable with costs reasonably incurred in
the preservation of the property.”) (citations omitted).


                                                      9
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 11 of 23 PageID #:20464




            Efforts to preserve, maintain, and liquidate properties and assist the Court with the claims

process are of particular import and benefit to the properties and the claimants when and where,

like here, (a) there are competing allegedly secured claims that the Court must sort out prior to any

distribution, turnover, or other remedy or result, (b) the defendants’ fraud propagated and

perpetuated confusion and uncertainty over those allegedly competing secured interests, and (c)

the properties are subject to special circumstances because they house low-income tenants and are

subject to continuing costs and risks. “The obligations and expenses which the court creates in its

administration of the property are necessarily burdens on the property taken possession of, and

this, irrespective of the question who may be the ultimate owner, or who may have the preferred

lien, or who may invoke the receivership. The appointing court pledges its good faith that all duly

authorized obligations incurred during the receivership shall be paid.” Clark on Receivers, § 673.

     III.      Determination at this juncture of priority of the receiver’s lien and allowing for
               the payment pursuant to such lien of previously approved administrative fees and
               costs is essential for an orderly process moving forward and continued
               administration of the receivership estate.

            While the fees and costs of the Receiver and the retained professionals have been

consistently approved, the vast majority have not been paid. The Court previously indicated it

would determine the priority of the receiver’s lien for payment of such fees and expenses against

the properties in connection with the claims process. Determination of this issue is essential at this

time both for fees already approved (discussed in this section) and for certain fees that will be

incurred during the claims resolution process (discussed in Section IV, infra).

            The unpaid approved fees to date (through June 2020), for time within the billing categories

accounted for in the allocation methodology approved by the Court, total $2,003,815.20. 13 This



13
   The Receiver and his retained professionals have provided services at substantially discounted rates
throughout the Receivership. (See, e.g., Dkt. No. 885, Ex. A)
                                                    10
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 12 of 23 PageID #:20465




amount includes fees allocated to the sold properties in specific billing categories relating to the

preservation, management and disposition of assets (discussed in Section III A, infra), and to the

implementation of a claims process and the communication and dissemination of information for

the benefit of the claimants (discussed in Section III B, infra). (Dkt. Nos. 800, 824) As noted

above, the Receiver is currently holding in excess of $50,000,000 in separate accounts

corresponding to the sold properties. Accordingly, the Receiver requests Court approval to draw

amounts to pay the previously approved amounts from the billing categories for Asset Disposition,

Business Operations and Claims Administration out of the funds held in the separate accounts for

the sold properties. As further noted below, the Receiver is preparing schedules that allocate

previously-approved fees to specific properties in accordance with the approved allocation

methodology and summarize the amount to be drawn from each of the accounts held for the

specific properties. The Receiver will submit those schedules to the Court as soon as practicable,

so as not to delay the Court’s consideration of the relief requested. 14

        Allowing these amounts to be drawn now is fair, equitable, and consistent with applicable

law, as the properties and claimants have already received the benefit of these efforts. Payment of

the compensation requested from the available funds is consistent with the receivership

compensation approved in Elliott and Gaskill, as such payment is being made directly from the

collateral that ultimately will be distributed to the claimant who will have most benefitted from

those efforts, namely the claimant who has successfully established first secured priority status

through the claims resolution process. See Elliott, 953 F.2d at 1577 (even a prevailing secured

who litigates with a receiver benefits from the receiver’s efforts with respect to competing claims).



14
  Going forward, as additional fee applications are ruled upon by the Court, the Receiver intends to account
for draws as part of his quarterly fee applications by submitting additional schedules prepared according to
the approved allocation methodology. See Dkt. No. 824, at 5; Dkt. No. 755, at 22-24.
                                                    11
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 13 of 23 PageID #:20466




        Payment now is also essential to enable the Receiver and his retained professionals to

continue their work for the benefit of the claimants as this matter proceeds. See SEC v. Capital

Cove Bancorp LLC, NO. SACV 15-980, 2016 WL 6078324, at *2 (C.D. Cal. June 29, 2016) (“An

award of interim fees is appropriate ‘where both the magnitude and the protracted nature of a case

impose economic hardships on professionals rendering services to the estate.’”). Finally, the SEC

has approved the Receiver’s efforts at each step, has approved of the Receiver’s fees and expenses

without exception, and has indicated it supports the relief sought by this motion. (See Dkt. Nos.

526, 606, 705, 797, 803, 922)

        A. The Court should allow the Receiver to pay already approved fees and costs
           associated with preserving, managing, and selling the properties from the
           proceeds of the sales of those properties.

        The lien for previously approved fees and expenses should allow for immediate payment

of the costs associated with the already determined benefits provided to each of the properties by

preserving, managing, and selling them in a manner consistent with the Receiver’s liquidation

plan. The Court has already approved the fees and expenses, found them to be reasonable and

beneficial, and approved the methodology for allocating them to properties. See Elliott, 953 F.2d

at 1576 (and citations therein), referenced supra at p. 9; see also, e.g., Dkt. No. 824, at 2, 5. The

invoices already describe the fees in the Asset Disposition and Business Operations billing

categories, where time corresponding to preserving, managing, and selling the properties was

primarily recorded. 15 The Receiver also is preparing schedules for the amounts allocated to the




15
   The Receiver will update the allocation schedules to improve their accuracy, as needed. Should any
reconciliation or restoration be due to any property as a result of any material errors or improvements in the
allocation of fees and expenses, the Receiver expects to reflect such issues in the schedules. The Receiver
encourages any claimant who identifies any error in the schedules to bring it to the Receiver’s attention so
that he may address it and determine whether changes are necessary.
                                                     12
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 14 of 23 PageID #:20467




properties, in accordance with the approved methodology. That work entails the analysis of nearly

1,700 pages of invoices and over 20,000 billing entries, and will be provided as soon as possible.

        The Receiver’s efforts to preserve, manage and sell properties in the Receivership Estate –

which have concluded for the properties that have been sold – eliminated waste, destruction, and

dissipation of these assets. The Receiver has segregated the sales proceeds in separate accounts

until the Court determines who is entitled to the funds, which currently exceeds $50,000,000 in

the aggregate and which the Receiver anticipates will ultimately exceed $65,000,000 in net sales

proceeds. 16 The secured claimants whom the Court determines are entitled to these funds will be

the primary beneficiaries of the Receiver’s efforts, and will thereby have appropriately paid for

such benefits through the use of these segregated funds. Conversely, the claimants who are not

found to have priority will not be responsible for such payments.

     B. The Court should allow the Receiver to pay previously approved fees and costs
        associated with establishment and implementation of the claims process from the
        proceeds of the sales of those properties.

        The Receiver further requests that the Court approve the payment of previously approved

fees related to the establishment and implementation of the claims process, out of the proceeds of

sales across all properties. As noted above, the Court has already approved the fees and expenses,

found them to be reasonable and beneficial, and approved the methodology for allocating them to

properties. The invoices already submitted describe the fee and expenses under the Claims billing

category, where time corresponding to establishing and implementing an orderly claims process

was primarily recorded. Additionally, the Receiver is preparing schedules showing the amounts

attributed to each property in accordance with the approved allocation methodology.




16
   The amount held for each sold property is reflected in schedules that the Receiver has submitted with
his quarterly status reports. (See, e.g., Dkt. No. 930, Ex. 2)
                                                   13
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 15 of 23 PageID #:20468




         The Receiver’s efforts to establish and implement a claims process have benefited and will

primarily benefit the secured priority lienholders in the various properties, especially as it will

allow them to identify allegedly competing claims and participate in a summary process to

determine their interests in the properties. Again, only the prevailing claimants will be impacted

by payment of the fees. Such fees have not only been previously approved, but are similarly part

of the approved allocation methodology presented with the original receiver lien request.

   IV.      An orderly claims process requires payment of interim administrative fees and
            costs for certain claims work performed during the process.

         Pursuant to the Court’s directives, the Receiver’s work to implement the claims process

and assist the Court in the determination of which claimants are entitled to the funds realized from

the sales of the properties is continuing. These efforts will include continued work on the

administration of the claims process, distribution of claims forms and the establishment of the

document library, creating framing reports, and performing the work necessary to review, address,

and make recommendations to the Court with respect to all claims submitted by the claimants,

including hundreds of competing secured interests in the assets of the Receivership Estate, and

ultimately creating interim and final distribution plans. All of these efforts will involve a

significant amount of time and effort, which will inure to the benefit of the claimants whom the

Court determines are entitled to the sale proceeds.

         Under these circumstances, it is appropriate that the Receiver and his professionals be fairly

compensated for their reasonable fees and expenses associated with such work on an interim basis

from the collateral held for the successful claimants, so as to ensure that they are able to continue

to administer the ongoing claims process. To be clear, the Receiver will not seek recovery through

the interim petitions for all activities. For example, the Receiver recognizes that claimants may

challenge activities such as work performed to pursue fraudulent conveyance claims. Those

                                                  14
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 16 of 23 PageID #:20469




activities will not be included in the interim application for fees, but will be included in the final

application, at which point the claimants will have the ability to submit an objection and basis for

such opposition. Separately, as reflected in the attached proposed order (Exhibit 1), the Receiver

outlines a process for approval of fees and expenses for work performed for each group of

properties, including a holdback of twenty percent of its awarded interim fees (not expenses) into

a separate account pending the Court’s final approval of fees for the tranche.

       Importantly, the Court has also approved the fees and expenses of other vendors brought

in to facilitate the claims process, including Axos, Avalon, and CloudNine, for activities demanded

by claimants and for the benefit of claimants in the claim resolution process. Those vendors can

only be paid for their services if the Court allows interim payments out of the sales proceeds of

liquidated assets. There is no reason to treat those vendors differently from the Receiver or the

retained professionals who will provide services in connection with the claims process.

       Consistent with these circumstances and the law discussed above, the Receiver proposes

the process set forth in Exhibit 1 for summary determination and approval of fees and expenses

for interim payment from the proceeds of the sales of the properties in the tranche before the Court

(or pursuant to any letter of credit posted in lieu of payment at sale).

V.     Conclusion

       For these reasons, the Receiver respectfully requests that the Court exercise its discretion

to (i) approve payment of the previously approved fees and expenses out of the funds held in the

separate accounts for the properties, or against any letter of credit issued for a property transferred

to a credit bidding lender, consistent with the approved allocation methodology, and (ii) approve

of the process for interim payments for work performed during the claims resolution process as set

forth in Exhibit 1, and (iii) for such other relief as the Court deems equitable and just.



                                                  15
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 17 of 23 PageID #:20470




Dated: February 23, 2021                    Kevin B. Duff, Receiver


                                     By:    /s/    Michael Rachlis

                                            Michael Rachlis
                                            Jodi Rosen Wine
                                            Rachlis Duff & Peel, LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, IL 60605
                                            Phone (312) 733-3950; Fax (312) 733-3952
                                            mrachlis@rdaplaw.net
                                            jwine@rdaplaw.net




                                       16
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 18 of 23 PageID #:20471




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I electronically filed the foregoing Notice and

Receiver’s Motion for Approval to Pay Certain Previously Approved Fees and Costs and for

Interim Payment of Continuing Claims Process Fees and Costs Pursuant to Receiver’s Lien

with the Clerk of the United States District Court for the Northern District of Illinois, using the

CM/ECF system. Copies of the foregoing pleadings were served upon counsel of record via the

CM/ECF system.

       I further certify that I caused true and correct copy of the foregoing Motion to be served

upon the following individuals or entities by electronic mail:

       -       All known EquityBuild investors; and

       -       All known individuals or entities that submitted a proof of claim in this action (sent

               to the e-mail address each claimant provided on the claim form).

       I further certify that the Motion will be posted to the Receivership webpage at:

http://rdaplaw.net/receivership-for-equitybuild



                                                       /s/ Michael Rachlis

                                                       Rachlis Duff & Peel, LLC
                                                       542 South Dearborn Street, Suite 900
                                                       Chicago, IL 60605
                                                       Phone (312) 733-3950
                                                       Fax    (312) 733-3952
                                                       mrachlis@rdaplaw.net




                                                  17
Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 19 of 23 PageID #:20472




                           Exhibit 1
 Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 20 of 23 PageID #:20473




                     UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                                  )
 UNITED STATES SECURITIES                         )
 AND EXCHANGE COMMISSION,                         )
                                                  )
                       Plaintiff,                 )       Civil Action No. 18-cv-5587
                                                  )
 v.                                               )       Hon. John Z. Lee
                                                  )
 EQUITYBUILD, INC., EQUITYBUILD                   )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                   )
 and SHAUN D. COHEN,                              )
                                                  )
                       Defendants.                )
                                                  )

            [PROPOSED] ORDER RELATING TO INTERIM PAYMENT OF
               RECEIVER’S CLAIMS PROCESS FEES AND EXPENSES

       WHEREAS, on February 23, 2021, the Receiver filed a Motion for Approval to Pay Certain

Previously Approved Fees and Costs and for Interim Payment of Continuing Claims Process Fees

and Costs Pursuant to Receiver’s Lien (Dkt. No. _____);

       NOW, THEREFORE, it is hereby ORDERED:

              (1)     Within 21 days following the end of the second month following entry of

       the Court’s order initiating the claims process for the tranche and within 21 days of the end

       of every other month (i.e., each alternating month) thereafter, the Receiver shall file and

       serve by email upon each claimant in the tranche a summary fee application.

              (2)     The Receiver shall allocate fees and expenses, to the extent reasonably

       possible, among the properties in the tranche using the allocation methodology previously

       approved by the Court (see Dkt. No. 824).




                                                2
Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 21 of 23 PageID #:20474




               (3)   Each of the Receiver’s summary fee applications for the tranche shall

     include a copy of the invoices for fees and expenses the Receiver and his retained

     professionals incurred in the administration of each tranche, together with a short summary

     of the nature of the work performed and specifying the amount of fees and expenses for

     which interim payment from the proceeds of sale held for the properties in the tranche is

     sought.

               (4)   The summary fee applications shall specify the date by which objections are

     due and the Court’s ruling date, consistent with these summary procedures.

               (5)   Time permitting, the Receiver is encouraged to provide the SEC with a copy

     of the invoices in advance of filing the summary fee application and shall state in the

     summary fee application whether the SEC has reviewed the application and whether the

     SEC has objected to any of the fees and expenses set forth in the invoices.

               (6)   Within 14 days following service of the Receiver’s summary fee

     application, any claimant in the tranche and the SEC may submit to the Court any support

     for or objections to the Receiver’s summary fee application.

               (7)   As soon thereafter as it is able, the Court will issue an order authorizing the

     Receiver to pay any approved amount of the fees and expenses set forth in the summary

     fee application using the funds held for each property and according to the allocation set

     forth in the summary fee application.

               (8)   Twenty percent (20%) of all fees (but not expenses) approved for payment

     according to the foregoing summary approval process shall be held back and segregated in

     a separate account held by the Receiver, pending the Receiver’s submission of a final fee

     application in connection with each tranche and the Court’s determination of whether such




                                               3
Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 22 of 23 PageID #:20475




     held-back fees ought to be paid to the Receiver and his retained professionals or returned

     to the segregated property accounts for distribution according such other orders as the

     Court may enter with respect to the claims process or otherwise.

              (9)    Within 42 days following the Court’s rulings on lien priority between the

     claimants and any avoidance actions, or such other final order with respect to all claims in

     the tranche, the Receiver shall submit with his interim distribution plan a final fee

     application for the tranche, with respect to fees and expenses that have not already been

     paid to the Receiver or his retained professionals. The final fee application for the tranche

     shall:

              a.     specify the amount the fees and expenses for which payment is sought,
                     supported by invoices that follow the SEC’s billing guidelines;

              b.     allocate the fees and expenses among the properties in the tranche in a
                     manner consistent with the allocation methodology that the Court has
                     previously approved;

              c.     describe in detail the costs and benefits associated with the claims process
                     for the tranche and/or the properties in the tranche; and

              d.     describe the basis for paying such fees and expenses on a priority basis
                     before other liens.

              (10)   Within 14 days following service of the Receiver’s final fee application for

     the tranche, any claimant in the tranche and the SEC may submit any support for or

     objections to the Receiver’s final fee application to the Court.

              (11)   Within 14 days following the date on which objections to the Receiver’s

     final fee application are due, the Receiver and the SEC may file a reply to any objections.

              (12)   There shall be no further response, reply, or other filing without leave of

     Court.




                                               4
    Case: 1:18-cv-05587 Document #: 947 Filed: 02/23/21 Page 23 of 23 PageID #:20476




                (13)    As soon thereafter as it is able, the Court will issue an order authorizing the

         Receiver to pay the approved amount of the fees and expenses set forth in the final fee

         application using the held back amount and the balance of the funds held for each property,

         if necessary, or from any letter of credit posted in lieu of payment at sale. If the Court

         determines that any of the held back amount ought to be returned to the separate accounts

         for the properties, then it shall be returned consistent with the allocation methodology

         unless otherwise ordered by the Court.

                (14)    Any amounts sought by the Receiver and the retained professionals in

         connection with the foregoing process that are not approved for payment in connection

         with the claims process shall be without prejudice to whether the Receiver may seek

         approval in connection with a subsequent quarterly fee application.


                                                       Entered:



                                                       The Honorable John Z. Lee


                                                       Date:

.

.




                                                  5
